Title: To John Adams from Thomas Jefferson, 11 July 1786
From: Jefferson, Thomas
To: Adams, John


     
      Dear Sir
      Paris July 11. 1786.
     
     Our instructions relative to the Barbary states having required us to proceed by way of negotiation to obtain their peace, it became our duty to do this to the best of our power. whatever might be our private opinions, they were to be suppressed, and the line marked out to us, was to be followed. it has been so honestly, & zealously. it was therefore never material for us to consult together on the best plan of conduct towards these states. I acknolege I very early thought it would be best to effect a peace thro’ the medium of war. tho’ it is a question with which we have nothing to do, yet as you

propose some discussion of it I shall trouble you with my reasons. of the 4. positions laid down in your letter of the 3d. instant, I agree to the three first, which are in substance that the good offices of our friends cannot procure us a peace without paying it’s price, that they cannot materially lessen that price, & that paying it, we can have the peace in spight of the intrigues of our enemies. as to the 4th. that the longer the negotiation is delayed the larger will be the demand, this will depend on the intermediate captures: if they are many & rich the price may be raised; if few & poor it will be lessened. however if it is decided that we shall buy a peace, I know no reason for delaying the operation, but should rather think it ought to be hastened. but I should prefer the obtaining it by war. 1. justice is in favor of this opinion. 2. honor favors it. 3. it will procure us respect in Europe, and respect is a safe-guard to interest. 4. it will arm the federal head with the safest of all the instruments of coercion over their delinquent members, & prevent them from using what would be less safe. I think that so far you go with me. but in the next steps we shall differ. 5. I think it least expensive. 6. equally effectual. I ask a fleet of 150. guns, the one half of which shall be in constant cruise. this fleet built, manned & victualled for 6. months will cost 450,000£ sterling. it’s annual expence is 300£ sterl. a gun, including every thing: this will be 45,000£ sterl. a year. I take British experience for the basis of my calculations, tho’ we know, from our own experience, that we can do, in this way, for pounds lawful, what costs them pounds sterling. were we to charge all this to the Algerine war it would amount to little more than we must pay if we buy peace. but as it is proper & necessary that we should establish a small marine force (even were we to buy a peace from the Algerines,) and as that force laid up in our dockyards would cost us half as much annually as if kept in order for service, we have a right to say that only 22,500£ sterl. per ann. should be charged to the Algerine war. 6. it will be as effectuel. to all the mismanagements of Spain & Portugal urged to shew that war against those people is ineffectual, I urge a single fact to prove the contrary where there is any management. about 40. year ago, the Algerines having broke their treaty with France, this court sent Monsr. de Massac with one large & two small frigates, he blockaded the harbour of Algiers three months, & they subscribed to the terms he dictated. if it be admitted however that war, on the fairest prospects, is still exposed to incertainties, I weigh against this the greater incertainty of the

duration of a peace bought with money, from such a people, from a Dey 80. years old, & by a nation who, on the hypothesis of buying peace, is to have no power on the sea to enforce an observance of it.
     So far I have gone on the supposition that the whole weight of this war would rest on us. but 1. Naples will join us. the character of their naval minister (Acton) his known sentiments with respect to the peace Spain is officiously trying to make for them, & his dispositions against the Algerines give the greatest reason to believe it. 2. every principle of reason tells us Portugal will join us. I state this as taking for granted, what all seem to believe, that they will not be at peace with Algiers. I suppose then that a Convention might be formed between Portugal, Naples & the U.S. by which the burthen of the war might be quotaed on them according to their respective wealth, and the term of it should be when Algiers should subscribe to a peace with all three on equal terms. this might be left open for other nations to accede to, and many, if not most of the powers of Europe (except France, England, Holland & Spain if her peace be made) would sooner or later enter into the confederacy, for the sake of having their peace with the Pyratical states guarantied by the whole. I suppose that in this case our proportion of force would not be the half of what I first calculated on.
     These are the reasons which have influenced my judgment on this question. I give them to you to shew you that I am imposed on by a semblance of reason at least, & not with an expectation of their changing your opinion. you have viewed the subject, I am sure in all it’s bearings. you have weighed both questions with all their circumstances. you make the result different from what I do. the same facts impress us differently. this is enough to make me suspect an error in my process of reasoning tho’ I am not able to detect it. it is of no consequence; as I have nothing to say in the decision, and am ready to proceed heartily on any other plan which may be adopted, if my agency should be thought useful. with respect to the dispositions of the states I am utterly uninformed. I cannot help thinking however that on a view of all circumstances, they might be united in either of the plans.
     Having written this on the receipt of your letter, without knowing of any opportunity of sending it, I know not when it will go: I add nothing therefore on any other subject but assurances of the sincere esteem and respect with which I am Dear Sir your friend & servant
     
      Th: Jefferson
     
     